UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6501


JABBAR J. STRAWS, a/k/a Jabbar Jomo Straws,

                Plaintiff – Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WILLIAM R. BYARS,
JR.,   Director  of   the  South   Carolina  Department  of
Corrections, in his individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:13-cv-01802-BHH)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo    Straws, Appellant Pro Se.   Daniel C. Plyler,
DAVIDSON &     LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jabbar    J.     Straws    appeals      the    district        court’s     order

accepting the recommendation of the magistrate judge, granting

summary judgment to defendants and dismissing without prejudice

this    action    filed   under    42    U.S.C.      § 1983   (2012).        We      have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                         Straws

v. South Carolina Dep’t of Corr., No. 5:13-cv-01802-BHH (D.S.C.

Mar. 31, 2015).           We dispense with oral argument because the

facts   and     legal   contentions      are   adequately      presented        in    the

materials     before    this     court   and   argument       would    not   aid      the

decisional process.



                                                                             AFFIRMED




                                          2